In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-085 CR

____________________


DALE MARIE KEGLER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 70451




MEMORANDUM OPINION 
 Appellant Dale Marie Kegler pled guilty to murder.  The trial court found that the
evidence showed Kegler's guilt beyond a reasonable doubt but deferred further proceedings,
placed Kegler on probation for ten years, and assessed a fine of $625.00.  On August 29,
2005, the State filed a motion to revoke Kegler's unadjudicated probation.  Kegler pled
"true" to violating two of the conditions of her probation.  The Court found that Kegler
violated the conditions of her probation, found her guilty of murder, assessed punishment at
fifty years of imprisonment, and ordered reparation in the amount of $4,692.50. 
	Kegler's  appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.

							_________________________________
								   HOLLIS HORTON	
									   Justice								
Submitted on January 9, 2007
Opinion Delivered January 24, 2007							
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.